Title: Adams’ Minutes of the Trial: Suffolk Superior Court, Boston, 25 February 1773
From: Adams, John
To: 


       Dominus Rex vs. James Bell. Murder
       Sewall, Attorney General. One of the highest Crimes, agravated as it was his Wife.
       Inquisition.
       Nancy Patterson. Lives in another Street, not so far as the Markett. Went to Bells House. He was in a great Passion with his Wife. She was bloody. He had a Child in his Arms, bloody. Cant tell the Time— whether it was a fortnight or 3 Weeks before she died. Her Eye was swelled so that she could not see. She said her Husband had struck her. He said she had been drunk 2 days and provoked him.
       Same Saturday night. He knocked her down Stairs, and said by God, if you dont leave off getting drunk Tie be the death of you. He pushed her, down Stairs, cant say whether with Hand or Knee.
       He said she provok’d him a good deal, but did not say she struck him.
       Cant say that Either of ’em in Liquor—dont think they were.
       
       He had a Child in his Arms.
       James French. Went to Uncles House, Saturday night. Aunt by the Bed side bloody. She said Uncle had been abusing of her. Uncle said she was drunk. I said he should not abuse her so if she was. About 3 Weeks before she died. He knocked me down on the floor. I saw her the Sabbath Week, after. I saw nothing but under her Eye a little blue. She was getting Victuals. Never saw her again, untill she could not speak.
       Richd. Bradford. 6 Weeks before she died, heard the Cry of Murder. Ran in and saw that Man and Wife. She said he had been abusing her. He was abed and said she used him with ill Language. I did not see that she was much wounded at that time. She appeard to have been bruisd after she was dead, from her Head to her feet.
       Janet Anderson. The Night before she died. Her skin and Body as whole as mine, only blue about her Knees, on one side. Died Thurdsday afternoon. Inquest Saturday.
       I have seen her intoxicated.
       Dr. Danforth. The Body very much discoloured in general—the surface livid, purple. Laid it open to the bone and found the Parts diseased quite to the bone. Found the internal Parts sound. Removing the scalp, I found a bruise next the bone, between the Eyes. A quantity of coagulated and fluid Blood, extravasated. Depression of Brain caused the death. The Appearance of a Contusion. Blood upon the right Side. The Skin appeard quite fair.
       Eliza. Baker. One Morning she seemd in Liquor. He said she was drunk. She would not go to bed. He said she should. Know nothing Tuesday night, the Week before she died, I heard her scream Murder. I took it to be her Voice. Bell said she had an aggravating Tongue.
       The Saturday night; scream’d Murder, I took it to be her Voice. I cant say whether he struck her.
       Knows nothing of the Squabble 3 Weeks before.
       Her Eyes were black and blue, and she said she believd it was owing to his frequently striking her. He deny’d the striking of her. She told me her Husband struck her. Next Wednesday she laid upon her Bedd, stupid.
       Presently after, I heard her cry Murder, she came down, bloody, and said her Husband had struck her. He came down and bid her go up. He did not deny Striking her.
       I heard somebody fall upon the floor, but cant say he struck or pushed her.
       
       She drank Tea with me a Month or 6 Weeks before her death.
       She screamed Murder once when he did not offer any Abuse to her. I was in the Room with her and he was only trying to put her upon the Bed. He did not take hold with Violence nor Anger, he had hold of one Arm and I hold of the other.
       Dorothy Smith. Often heard her scream Murder. She seemd in great distress. She said she did not expect any thing but that he would kill her. I once saw him strike at something, cant tell what. She groaned at that Instant. I am sure it was he. It was her Voice. About a fortnight before she died. Mrs. Patterson was in the Room about that time. I charged him with abusing his Wife. He did not deny it, but said it was none of my Business.
       Several Times I heard Cries of Murder, and thought I knew her Voice. It Came from her Chamber, as I thought.
       Dr. Rand. Saw her the day before she died, in a Paralitick State near the Close of Life. He said he did not call a Physician because he had no Linnen. External Part was contused upon the back Part. Nothing amiss in the Chest. One or two Parts of the scalp, seemd as if there had been some bruise there.
       Blow or blows must have occasiond her death, but she might have receivd it by a fall, or from any Body Else, as well as her Husband. Apoplexies generally in the Ventricles of the Brain.
       Edward Burt. About 3 years ago, I was a Neighbor to him. She often scrietched, and screamed, murder. He had an Hatchet, objected to.
       Manassah Masters. Bell lived back of me. A Scrietch of Murder. I saw thro the Windows, the Boy jump of i.e. off the floor and run down stairs. She said See how the Blood runs. He said D—n you I’le give you more of it, and ran, and struck 3 or 4 times. I could not see her. 16. Jany. Died 28th. the Woman This Boy the Witness.
       I heard a Groaning, as I thought. I heard the Blows perfectly—with the fist.
       John Powell. Saturday night, 3 or 4 days before her death, I heard something fall down, very heavy. Saw nothing. Mr. Bell you have done for me. Heard him say nothing. I was in the next Chamber. Heard Blows and judge it to be Bells Wifes.
       Gilbert Anderson. 9. Jany. she came to my House. I saw Mrs. Bell, I askd where Mr. Bell was. I askd how her Blow came. She said she had got it. He said she provoked him, by swearing, pulling his Ears and Hair, and provoked him. I saw her run up and run her fist in his face, and swear. He said he could not work, she interrupted. He said his Wife drank a whole Quart of Rum. She seemd in Liquor then.
       I never heard any Man swear so in my Life. She never denyd told me, that he had beat her.
       I have seen her lately drunk at different times and at different Manners, so as to fall down.
       
        Ed. Lee.
       
       Andrew Drummond. Fryday before she died, she sat by the fire, one Child on her Knee, 3 by her side. I gave her 6 or 7 Coppers. She arose to get an Hankerchief. I saw she had a black Eye. I askd her if Bell and she had been dancing the Neger dance. She said Bell came home, so and so a little. Sam. French got in betwixt em, and she run downstairs and her Heels trippd up and she fell down stairs, and hurt her Eye. 2 or 3 Years given to drink.
       Janet Miller. You d——d son of a Bitch, says she, give me my Mary. For God’s sake, says he, be easy. And dont provoke me. She came and took him, by the Ear, and he struck her. 9. day Jany. Saturday. She took him twice by the Eye and Ear. She went to the Glass and danced.
      